Citation Nr: 1416612	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.  He died in October 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A notice of disagreement was received in February 2008, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.

The Board notes that, in addition to denying entitlement to service connection for the cause of the Veteran's death, the January 2008 rating decision and notice denied entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, entitlement to Dependents' Educational Assistance benefits, and entitlement to accrued benefits.  Because the appellant only specifically appealed the denial of entitlement to service connection for the cause of the Veteran's death, the current appeal is limited to that issue.  

The Board notes that the appellant was originally represented by the Texas Veterans Commission.  This representation was revoked in August 2010, when the appellant submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Jill Mitchell, Attorney at Law, as her representative.  In May 2012, Ms. Mitchell submitted a "Rule 608 Motion to Withdraw Representation," and this motion was accepted by the Board in June 2012.  

In June 2012, the appellant was sent a letter notifying her of this situation and offering her the opportunity to represent herself, fill out the appropriate form to designate a Veterans Service Organization to represent her, or fill out a VA Form 21-22a if she wished to designate an attorney or an accredited agent to represent her.  She was notified that, if she did not respond to this letter within 30 days, it would be assumed that she wished to represent herself.  Because the appellant did not respond to this letter, the Board will assume that the appellant is representing herself in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death reflects that he died in October 2007.  The immediate cause of his death was listed as cardiac arrest due to respiratory arrest.  Cardiopulmonary emphysema and hypertension were listed as other significant factors contributing to his death.

The record reflects that the Veteran received VA medical treatment during his lifetime.  While a few of the Veteran's VA medical records have been associated with the claims file, review of the record indicates that these records are incomplete.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board therefore finds it necessary to remand the appellant's claim in order to obtain any outstanding VA medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



